483 So. 2d 477 (1986)
Eileen and Charles FERRARA, Individually and As Parents and Next Friends of Marc Ferrara, a Minor, Appellants,
v.
BELCHER INDUSTRIES, INC. and Gary Belcher, Appellees.
No. 85-1549.
District Court of Appeal of Florida, Third District.
February 11, 1986.
Goldstein Professional Ass'n, Daniels & Hicks and Sam Daniels and Patrice A. Talisman, Miami, for appellants.
Kimbrell & Hamann and Andrew H. Erdman and Roy Wasson, Miami, for appellees.
Before NESBITT, BASKIN and DANIEL S. PEARSON, JJ.
PER CURIAM.
The Ferraras appeal an order granting the defendants' motion for relief from judgment. We reverse.
The Ferraras obtained a final judgment on a jury verdict on February 26, 1985. On March 7, 1985, the defendants filed timely motions for new trial, remittitur and relief from judgment. On April 19, the trial court denied the motions for new trial and remittitur, but granted an evidentiary hearing *478 on defendants' motion for relief from judgment. On May 20, 1985, the defendants filed a notice of appeal from the final judgment. The hearing on the motion for relief from judgment was held on June 10, and on June 14, 1985, the motion was granted. On July 2, 1985, the Ferraras filed an appeal of the order vacating the final judgment.
The May 20, 1985 notice of appeal invoked the jurisdiction of this court. Once that occurred, the trial court was without jurisdiction to proceed, on June 10 and June 14, on the motion for relief from judgment. Glatstein v. City of Miami, 391 So. 2d 297 (Fla. 3d DCA 1980); Edward J. DeBartolo Corp. v. Dryvit Systems, Inc., 368 So. 2d 85 (Fla. 2d DCA 1979). The order vacating the final judgment is reversed and the cause is remanded for an evidentiary hearing on the timely filed motion for relief from judgment. The appellee's motion to relinquish jurisdiction is denied.
Reversed and remanded.